Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
The Hearing Officer personally interviewed the confidential informant and the in camera testimony before us sufficiently *687establishes petitioner’s guilt and the need to protect the informant’s identity (see, Matter of McClean v LeFevre, 142 AD2d 911). Petitioner was also properly informed that an informant’s statement was being taken and that his safety could be jeopardized by disclosure of his identity (see, supra). The record also contained sufficient material to enable the Hearing Officer to assess the informant’s credibility and the reliability of his information (see, Matter of Harris v Coughlin, 116 AD2d 896, lv denied 67 NY2d 610, 1047). We have considered petitioner’s remaining contentions and find them lacking in merit.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Casey, Yesawich, Jr., Levine and Harvey, JJ., concur.